Exhibit MASTER SERVICES AGREEMENT THIS MASTER SERVICES AGREEMENT, dated as of September 14, 2009 (this “Agreement”), is entered into by and between CTM Media Holdings, Inc., a Delaware corporation (“ CTM ”), and IDT Corporation, a Delaware corporation (“ IDT ”). For purposes of this Agreement, “ Party ” or “ Parties ” shall mean either CTM or IDT, individually or collectively. BACKGROUND WHEREAS, IDT is executing a spin-off of CTM, a wholly-owned subsidiary, to its stockholders, and has agreed to provide certain corporate, tax and accounting support, administrative and other services to CTM on the terms and conditions set forth herein. NOW THEREFORE, in consideration of the foregoing, the mutual agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as follows: AGREEMENT 1.
